DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 Response to Amendment
Claims 1-6 and 8-13 are pending. A complete action on the merits appears below. 
Acknowledgement is made to the amendment received 10/29/2021. 
Acknowledgement is made to claims 7 and 14-24 as withdrawn from further consideration by the examiner.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Orczy-Timko (US 20140336643 A1) in view of West, Jr. (US 5,904,681).
Regarding claim 1, Orczy-Timko teaches an arthroscopic cutting probe (Fig. 1; electrosurgical tissue resecting probe 100), comprising: a proximal hub (Fig. 1; handle portion 104); an elongated shaft (Fig. 1; shaft 105) assembly that has a longitudinal axis and extends distally from the proximal hub to a working end (Fig. 1; working end 110) of the arthroscopic cutting probe, the elongated shaft assembly 122) rotatably received in a longitudinal bore of an outer sleeve (Fig. 1; outer sleeve 112); wherein the outer sleeve includes an outer cutting window (Fig. 2A-2B; outer sleeve 112 contains first window 120 at its distal end) in a distal metal (Para. [0048] discusses outer sleeve 112 as being comprised of an electrically conductive stainless steel tube) region of the outer sleeve, wherein the inner sleeve includes an inner cutting window (Fig. 2A-2B; inner sleeve 122 contains window 125) in a distal metal (Para. [0047 discusses inner sleeve 122 as being comprised of an electrically conductive stainless steel tube) region of the inner sleeve, wherein the distal metal region of the outer sleeve also includes a first opening (Fig. 8B; holes 245, the number of which can range anywhere from one to 20 or more are located at the working end 240 of outer sleeve 112) therein that is separated from the outer cutting window along an outer surface of the distal metal region of the outer sleeve, wherein a dielectric portion is formed over the outer surface of the distal metal region of the outer sleeve such that the dielectric portion extends over (Fig. 8B; sleeve 244 is discussed as covering holes 245 while leaving the first opening of the outer sleeve exposed) the first opening in the distal metal region of the outer sleeve while leaving the outer cutting window exposed, wherein the dielectric portion extending over the first opening in the distal metal region of the outer sleeve infills (Para. [0058] discusses the holes as being utilized in conjunction with the negative pressure source of the controller, it is further noted that the term “infill” is defined as “to fill or block a space or hole” and this sleeve therefore reads on the interpretation as it blocks the holes 245 through a covering placement) the first opening with a dielectric material to thereby form a first infilled cut-out region in the distal metal region of the outer sleeve, wherein dielectric material in the first opening provides an interior surface of the outer sleeve that interfaces with the inner sleeve (Para. [0047] discusses a continuous insulator layer being placed between the inner and outer sleeves).  
However Orczy-Timko fails to teach the arthroscopic cutting probe wherein the respective distal metal regions of the outer sleeve and the inner sleeve are electrically coupled together to form a 
West, Jr. teaches a surgical instrument for use in arthroscopic surgeries which functions with both mechanical cutting and bipolar electrosurgical ablation. West, Jr. further teaches the respective distal metal (Fig. 5-6; bipolar device assembly 134) regions of the outer sleeve and the inner sleeve are electrically coupled together to form a common polarity active electrode (Fig. 5-6; positive electrodes 144), wherein the elongated shaft assembly includes a return electrode that is electrically isolated from the common polarity active electrode (Col. 8, Line 64-Col. 9, Line 9 discuss the plurality of positive electrodes 144 being supplied by a common lead wire and being electrically isolated from the hollow probe 92 which comprises the return electrode). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of West, Jr. into the invention of Bloom, as West, Jr. teaches the benefit of multiple lead bipolar devices for the ablative removal of small amounts of soft tissues (Col. 2, Lines 38-53).
Regarding claim 3, Orczy-Timko further teaches the arthroscopic cutting probe of claim 1, wherein the dielectric portion extends all the way to a distal end of the outer sleeve (Para. [0058] discusses the sleeve 244 as extending to working end 240).  
Regarding claim 4, Orczy-Timko further teaches the arthroscopic cutting probe of claim 1 further comprising a rotatable drive coupling fixed to the inner sleeve, the rotatable drive coupling couplable to a motor shaft for rotating the inner sleeve relative to the outer sleeve (Para. [0051] discusses the handle as having a DC motor to rotatably drive the inner sleeve relative to the outer sleeve).  
Regarding claim 5, Orczy-Timko further teaches the arthroscopic cutting probe of claim 4 in combination with a handpiece, the handpiece coupled to the arthroscopic cutting probe and including a 
Regarding claim 6, Orczy-Timko further teaches the arthroscopic cutting probe of claim 1, wherein the inner sleeve has an interior channel configured to communicate with a negative pressure source (Para. [0046] discusses a negative pressure source 135 as being in fluid communication with a channel in the inner sleeve 122).  
Regarding claim 8, Orczy-Timko further teaches the arthroscopic cutting probe of claim 7, wherein along the outer surface of the distal metal region of the outer sleeve the first opening in the distal metal region of the outer sleeve is fully covered by the dielectric material (Fig. 8B; holes 245 are shown to be entirely covered by sleeve 244).  
Regarding claim 9, Orczy-Timko further teaches the arthroscopic cutting probe of claim 1, wherein the surface area of the distal metal region of the outer sleeve that functions as part of the common polarity active electrode is less than 15 mm2 (Para, [0065] discusses that in general the desired range for the exposed surface area of an electrode is less than 0.02 sq. in., or approximately 13mm2).   
Regarding claim 10, Orczy-Timko further teaches the arthroscopic cutting probe of claim 1, wherein the surface area of the distal metal region of the outer sleeve that functions as part of the common polarity active electrode is less than 5 mm2 (Para, [0065] discusses that in general the desired range for the exposed surface area of an electrode is less than 0.02 sq. in., or approximately 13mm2).  
Regarding claim 11, Orczy-Timko further teaches the arthroscopic cutting probe of claim 1, wherein the dielectric material comprises at least one of a ceramic, polymer, glass or combination thereof (Para. [0055] discusses the dielectric material as optionally being ceramic or polymeric).  
Regarding claim 12, West Jr. further teaches the arthroscopic cutting probe of claim 1, wherein at least portions of edges of the inner cutting window are configured with features selected from the group of teeth, serrations and undulations (Col. 1, Lines 34-55 discuss the rotating blades as being .  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Orczy-Timko (US 20140336643 A1) in view of West, Jr. (US 5,904,681) further in view of Evans (US 20140047712 A1).
Regarding claim 2, Orczy-Timko further teaches the dielectric portion on the outer surface of the distal metal region of the outer sleeve (Fig. 8B; sleeve 244 is shown as located on the outer surface of outer sleeve 112). However, Orczy-Timko/West Jr. fails to teach the arthroscopic cutting probe of claim 1, wherein the dielectric portion is over-molded onto the surface. 
Evans teaches an ablation catheter and its methods for manufacturing. Evans further teaches a dielectric portion over-molded onto the surface of electrodes. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Evans into the modified device of Orczy-Timko in view of West Jr. as Evans teaches (Para. [0021]) the benefit of over-molding as it allows for a strong bond with the requirement of adhesives, without the requirement of meticulous placement, or requiring the need for additional anchoring mechanisms. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Orczy-Timko (US 20140336643 A1) in view of West, Jr. (US 5,904,681) further in view of Steinwachs (US 20130274751 A1).
Regarding claim 13
Steinwachs teaches a medical instrument which serves for cutting off tissue and cartilage from a body, comprising hollow inner and outer shafts with distal windows. Steinwachs further teaches the probe wherein at least portions of edges of the outer cutting window are configured with features selected from the group of teeth, serrations and undulations.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Steinwachs into the device of Orczy-Timko in view of West Jr. as Steinwachs teaches (Para. [0032]) the benefit of the of the outer shaft window as comprising a plurality of teeth for the purpose of pressing captively into the tissue.
	
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Bloom in view of West Jr reference are moot in view of the new rejections under Orczy-Timko and West Jr.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794